                 Case 1:15-cr-00287-LTS Document 284 Filed 01/10/19 Page 1 of 3

Fried, Frank, Harris, Shriver & Jacobson LLP                                                            FRIED FRANK
One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000
Fax: +1.212.859.4000
www.friedfrank.com




                                                                                           Direct Line: +1.212.859.8592
                                                                                           Email: steven.witzel@friedfrank.corn


                                                                                           January 10, 2019


BY ECF
The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

             Re:          United States v. Sean Stewart, 1:15-cr-00287-LTS


 Dear Judge Swain:

         We respectfully write in response to the Government's January 9, 2019 letter in which
the Government requests to proceed to trial in a few short months. The Government filed this
letter two hours after informing defense counsel that, due to technical and other issues, it had no
idea of the volume of Rule 16 discovery in its possession or when it would be capable of
producing that discovery.' For the reasons set forth below, we respectfully request that the Court
deny the Government's unreasonable request for a Spring 2019 trial, and instead schedule a
second pretrial conference in approximately two months to provide time for defense counsel to
review Rule 16 discovery and identify potential pretrial motions.

        Defendant Sean Stewart has recently retained undersigned counsel to represent him in
this matter. We entered appearances in this proceeding less than one week ago, and should be
given an opportunity to receive and review Rule 16 discovery and become familiar with the
issues before trial. The Government's insistence on rushing to trial is at odds with this equitable
request. It is also inconsistent with common practice in this court. See, e.g., United States v.
Felipe, No. 94-cr-395(LMM), 1996 WL 18985, at *1 (S.D.N.Y. Jan. 18, 1996) (adjourning trial
for six months where the "nature and extent of the charges," the "amount of discovery in the
case," and the fact that "new counsel would have only minimal time to prepare for trial . . . fully
warrant an adjournment of the trial date.").

         I As we were finalizing this letter and shortly before noon today, the Government communicated to defense
counsel via email an estimate of the volume and type of discovery in its possession, without a time for delivery,
"based on [their] preliminary review to date," and "subject to revision." See Attached Exhibit A (phone numbers
redacted by defense counsel).
New York • Washington • London • Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
             Case 1:15-cr-00287-LTS Document 284 Filed 01/10/19 Page 2 of 3
Fried, Frank, Harris, Shriver & Jacobson LLP



                                                                          January 10, 2019
                                                                          Page 2

         The Sixth Amendment encompasses "the right to select and be represented by one's
preferred attorney." Wheat v. United States, 486 U.S. 153, 159 (1988). While that right is not
unlimited, no exceptions apply here. It is a fundamental aspect of Mr. Stewart's right to a fair
trial that his chosen counsel be given an adequate opportunity to prepare. Indeed, counsel has an
ethical obligation to familiarize themselves with the voluminous record and investigate the facts
in carrying out their duties to advise and zealously represent Mr. Stewart in this proceeding. See
Burt v. Titlow, 571 U.S. 12, 19 (2013) (Sotomayor, J., concurring) ("counsel must 'make an
independent examination of the facts, circumstances, pleadings and laws involved and then' . . . .
provide[] the client with competent and fully informed advice, including an analysis of the risks
that the client would face in proceeding to trial") (quoting Von Moltke v. Gillies, 332 U.S. 708,
721 (1948)). It is contrary to the Sixth Amendment and totally unrealistic to suggest that Mr.
Stewart could prepare a complete defense with new counsel in the Spring of 2019.

         It is further baseless to assert, as the Government repeatedly does, that Mr. Stewart has
delayed in seeking a substitution of new counsel. The Second Circuit vacated Mr. Stewart's
convictions on all counts and remanded the case to Your Honor for further proceedings on
December 21, 2018, less than one month ago. Indeed, the Government engaged in discussions
with prior defense counsel in November 2018 concerning the possibility of a resolution without
trial, and only filed a letter with the Court indicating its intent to retry Mr. Stewart approximately
one month ago on December 4, 2018. Dkt. No. 276. Within just a few weeks, Mr. Stewart
researched, interviewed, and hired new counsel. Mr. Stewart has plainly been diligent.

        The Government's reliance on United States v. Silver is misplaced. Judge Caproni had
scheduled an April 16, 2018 trial date on August 15, 2017—more than eight months in
advance—with the expectation that the same counsel who had gone through the first trial would
retry the case. No. 15-cr-93, Dkt. No. 334. During the February 2018 conference—two months
before the scheduled trial and six months after the trial date had been set—an application was
made for a change in counsel and adjournment of the trial date. See No. 15-cr-93, Dkt. Nos. 354
at 2; 334 (Text Order). Unlike this case, Judge Caproni was merely preserving her longstanding
schedule in response to a last minute switch of counsel shortly before a trial that had been
scheduled six months earlier.

        More instructive here is Judge Caproni's decision in United States v. Marley, No. 17-cr-
374(VEC). In that case new counsel appeared in January 2017, on the eve of a trial date
scheduled for February 2017, and Judge Caproni ordered a new trial date of July 2017, noting
that "new counsel is involved [and] needs time to get up to speed" and that defendant's "interest
in getting his attorney up to speed outweighs the public interest in a speedy trial." Marley, Dkt.
No. 86, Transcript of January 12, 2017 conference, attached as Exhibit B, at 2-3, 13. Even
though new counsel came in on the eve of trial—unlike in this case—Judge Caproni adjourned
the previously scheduled trial date, further highlighting how unusual the decision in Silver was.

        Courts routinely provide adequate time to prepare in complex cases. For example, in the
securities fraud case of United States v. Wey, No. 15-cr-611(AJN), in which the Government
alleged "a sprawling scheme running four years or more and implicating three publicly traded
              Case 1:15-cr-00287-LTS Document 284 Filed 01/10/19 Page 3 of 3
Fried, Frank, Harris, Shriver & Jacobson LLP



                                                                         January 10, 2019
                                                                         Page 3

stocks," Judge Nathan granted an adjournment because, "in complex conspiracy cases like this
one, the potential for unfair surprise and the difficulty of preparing a defense are amplified."
United States v. Wey, No. 15-cr-611(AJN), 2017 U.S. Dist. LEXIS 6991, *68 (S.D.N.Y. January
18, 2017) (citing United States v. Rajaratnam, 09-cr-1184, 2010 U.S. Dist. LEXIS 70385, 2010
WL 2788168, at *2 (S.D.N.Y. Jul. 13, 2010)). Judge Nathan adjourned a longstanding trial date,
which itself had been set thirteen months earlier, for an additional eight months "because
Defendant requires time to review extensive discovery, to engage in pretrial motion practice, and
to prepare for trial." No. 15-cr-611(AJN), Dkt. No. 74.

         Despite its haste to schedule a trial, during conversations with the Government over the
last several days, it has been unable to (1) tell us how much discovery there is and when we will
get it, and (2) articulate any justification that should compel the Court to require defense counsel
to try a complex case on such short notice and without adequate time to prepare. In effect, the
Government is attempting without reason to limit defense counsel's ability to provide effective
representation. As noted in the footnote on page one, just this morning, the Government
described voluminous discovery in its possession, including more than 123,000 pages of Bates-
stamped documents, multiple hard drives containing unknown volumes of material, and audio
recordings, among other materials. See Exhibit A. This illustrates the extent and complexity of
the discovery and the significant review and analysis that defense counsel must undertake in
order to effectively defend Mr. Stewart.

        In sum, Mr. Stewart does not seek an "open-ended timetable for re-trial," Gov. Ltr. at 2,
but merely to enforce his rights to effective counsel and due process, which are threatened by the
Government's unreasonable proposed schedule. In Mr. Stewart's original trial, the Government
began producing discovery in July 2015 and trial began July 25, 2016, a year later. Defendant
does not seek another year to prepare, but rather two months to review Rule 16 discovery after it
is provided. Therefore, we respectfully request that the Court schedule a second pretrial
conference, and of course we would consent to the exclusion of time until that date. From our
discussions with the Government, we understand that the week of March 11, 2019 is available to
the parties for a pretrial conference if convenient to the Court.

                                                       Respectfully,



                                                       Lawrence Gerschwer
                                                       Steven M. Witzel



cc: Richard Cooper, Esq.
    Samson Enzer, Esq.
